J-A06015-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MATTHEW ALTMAN WOODARD                     :
                                               :
                       Appellant               :   No. 641 WDA 2021

          Appeal from the Judgment of Sentence Entered May 5, 2021
                  In the Court of Common Pleas of Erie County
                 Criminal Division at CP-25-CR-0001218-2019

BEFORE:      MURRAY, J., SULLIVAN, J., and COLINS, J.*

MEMORANDUM BY MURRAY, J.:                           FILED: March 29, 2022

        Matthew Altman Woodard (Appellant) appeals from the judgment of

sentence imposed after a jury convicted him of hindering apprehension or

prosecution.1 We affirm.

        The trial court detailed the facts established at trial as follows:

              In the early morning hours of April 6, 2019, Corporal
        Benjamin Gadsby and Patrolman Arthur Rhoades of the City of
        Erie Police Department received a dispatch call regarding the
        downstairs apartment of 409 East 8th Street, Erie, Pennsylvania,
        for a noise complaint. Corporal Gadsby and Patrolman Rhoades
        recognized this address as being the residence of Robert Butler
        [(Mr. Butler)], an individual who was wanted by law enforcement
        on an arrest warrant. This information created a heightened alert
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 18 Pa.C.S.A. § 5105(a)(1) (a person commits the offense if he, “with intent
to hinder the apprehension, prosecution, conviction or punishment of another
for crime or violation of the terms of probation, parole, intermediate
punishment or Accelerated Rehabilitative Disposition, … harbors or conceals
the other”).
J-A06015-22


     for law enforcement, which resulted in additional police units being
     dispatched to the address. Upon arriving at the scene, Corporal
     Gadsby, Patrolman Rhoades, and the other responding officers set
     up a perimeter around the property in the event someone
     attempted to flee. Corporal Gadsby was positioned on the front
     porch of the residence and attempted to make contact with the
     residents inside. Patrolman Rhoades was stationed on the west
     side of the residence next to a kitchen window.

            Through the kitchen window, Patrolman Rhoades observed
     two individuals standing next to each other lighting cigarettes off
     of the stove. Patrolman Rhoades recognized one of the individuals
     as Mr. Butler. Patrolman Rhoades testified he was familiar with
     Mr. Butler as he has had multiple contacts with the individual
     through traffic stops and vehicle accidents. Patrolman Rhoades
     was able to positively identify Mr. Butler. Patrolman Rhoades was
     also able to confirm that Appellant was the second individual in
     the kitchen with Mr. Butler. Patrolman Rhoades next attempted
     to get Mr. Butler and Appellant’s attention to advise them to
     respond to the officers at the front door. As he knocked on the
     window with his knuckles, the window accidentally broke.
     Appellant and an unidentified female then came to the broken
     window to speak with the officer. Patrolman Rhoades advised
     Appellant of the warrant for Mr. Butler and that Patrolman
     Rhoades recognized Mr. Butler as the individual who had been in
     the kitchen. Appellant responded by insisting that it was Appellant
     and not Mr. Butler that the officer had seen. Appellant was
     advised to go to the front door where officers were waiting.

            Eventually, Appellant did exit the residence via the front
     porch and the door was immediately shut behind him by someone
     inside.     This prevented Corporal Gadsby and other law
     enforcement from entering the residence or seeing inside.
     Corporal Gadsby advised Appellant that law enforcement was
     looking for Mr. Butler and that if Appellant had knowledge that Mr.
     Butler was inside the residence and he failed to cooperate, he
     could be charged with hindering apprehension. Appellant once
     again denied that Mr. Butler was inside the residence and stated
     that, in fact, Appellant was the individual Patrolman Rhoades had
     believed to be Mr. Butler. Appellant was then detained on scene
     while law enforcement continued searching for Mr. Butler.

          Also dispatched to 409 East 8th Street was Patrolman
     Michael Attalla of the City of Erie Police Department, who served

                                    -2-
J-A06015-22


        as a back-up officer to assist in locating Mr. Butler and aid in
        service of the arrest warrant. Upon making entry into the
        apartment, Patrolman Attalla and the other responding officers
        began a room-to-room search for Mr. Butler. Mr. Butler was
        located hiding inside of the couch in the living room of 409 East
        8th Street.

Trial Court Opinion, 8/31/21, at 3-4 (citations to notes of testimony omitted).

        The Commonwealth charged Appellant with hindering apprehension (as

well as other offenses that were dismissed). After trial on March 16, 2021,

the jury found Appellant guilty of hindering apprehension.

        On May 5, 2021, the trial court sentenced Appellant to six months of

probation.    Appellant did not file post-sentence motions.   Appellant timely

appealed, and both the trial court and Appellant have complied with Pa.R.A.P.

1925.

        Appellant presents one issue for review:

        [WHETHER] THE VERDICT IN THIS CASE WAS AGAINST THE
        WEIGHT OF THE EVIDENCE IN THAT THE COMMONWEALTH DID
        NOT PROVE BEYOND A REASONABLE DOUBT THAT [APPELLANT]
        HARBORED OR CONCEALED ANYONE, WHEN THE TESTIMONY OF
        THE OFFICERS WHO TESTIFIED AT TRIAL WAS INCONSISTENT,
        AND WHEN [APPELLANT] DID NOT KNOW WHY THE OFFICERS
        WERE AT THE HOUSE, AND WHEN HE FOLLOWED THE
        DIRECTIONS OF THE OFFICERS[?]

Appellant’s Brief at 2.

        An appellant must preserve a challenge to the weight of the evidence

by raising it with the trial court in a motion for a new trial. See Pa.R.Crim.P.

607(A)(1)-(3). The motion may be presented: 1) orally, on the record, at any

time before sentencing; 2) by written motion at any time before sentencing;

or 3) in a post-sentence motion. Id. Failure to do so results in waiver. See

                                      -3-
J-A06015-22


Commonwealth           v.   Sherwood,          982   A.2d   483,   494   (Pa.   2009)

(appellant waived weight claim for failure to raise it before the trial court as

required by Rule 607); Pa.R.Crim.P. 607 cmt; see also Commonwealth v.

Coleman, 19 A.3d 1111, 1118 (Pa. Super. 2011) (issues raised for the first

time in a Pa.R.A.P. 1925(b) statement – like Appellant’s weight claim in this

case – are waived).

       Here, the trial court correctly determined Appellant waived his weight

claim by not preserving it as required by Rule 607(A).2 The court noted that

Appellant’s counsel moved for judgment of acquittal challenging the

sufficiency of the evidence, not weight. See Trial Court Opinion, 8/31/21,

at 5-6 (citing N.T., 3/16/21, at 151); see also Commonwealth v. Smith,

853 A.2d 1020, 1028 (Pa. Super. 2004) (explaining the distinction between

weight and sufficiency claims, and finding waiver of appellant’s weight claim

for failure to preserve it pursuant to Rule 607(A)). Because Appellant did not

properly raise and preserve his weight claim, his issue is waived.               See

Sherwood, supra.

       Waiver notwithstanding, we would conclude that Appellant’s issue lacks

merit. Appellant argues “there was no evidence presented that [he] knew

that the individual for whom the police were looking was wanted for a crime.”




____________________________________________


2 Appellant also failed to identify a place in the record where the weight claim
is preserved. See Pa.R.A.P. 2117(c).

                                           -4-
J-A06015-22


Appellant’s Brief at 7.   Appellant also emphasizes, “the testimony of the

officers who testified at trial was inconsistent.” Id. at 6.

      We have explained:

      The weight of the evidence is a matter exclusively for the finder
      of fact, who is free to believe all, part, or none of the evidence
      and to determine the credibility of the witnesses. A new trial is
      not warranted because of a mere conflict in the testimony and
      must have a stronger foundation than a reassessment of the
      credibility of witnesses. Rather, the role of the trial judge is to
      determine that notwithstanding all the facts, certain facts are so
      clearly of greater weight that to ignore them or to give them equal
      weight with all the facts is to deny justice. On appeal, our purview
      is extremely limited and is confined to whether the trial court
      abused its discretion in finding that the jury verdict did not shock
      its conscience. Thus, appellate review of a weight claim consists
      of a review of the trial court’s exercise of discretion, not a review
      of the underlying question of whether the verdict is against the
      weight of the evidence.

Commonwealth v. Gonzalez, 109 A.3d 711, 723 (Pa. Super. 2015)

(citations omitted).

      Here, the trial court exercised its discretion in concluding there was

“nothing in the jury’s verdict that ‘shocks [the court’s] sense of justice[.]’”

Trial Court Opinion, 8/31/21, at 9.     The court reasoned:    “Based on [the]

unrebutted testimony of the government’s witnesses, the jury reasonably

inferred that Appellant was aware Mr. Butler was in the apartment and

Appellant intended to conceal this fact.”      Id. at 8; see also id. (noting

Patrolman Rhoades and Corporal Gadsby both consistently “testified that

Appellant failed to cooperate with police and repeatedly told police that Mr.

Butler was not in the residence”).




                                      -5-
J-A06015-22



      Further, the trial court rejected Appellant’s challenge to the testimony

of the Commonwealth witnesses as inconsistent. The court stated it, “cannot

glean any material inconsistencies as alleged by Appellant.        Indeed, the

testimony of all    of the   officers    was consistent   that   Appellant was

uncooperative and evasive in the encounter.” Id. As the jury was free to

believe all, part, or none of the evidence, see Gonzalez, supra, we may not

re-weigh the evidence or disturb the jury’s credibility determinations. See,

e.g., Commonwealth v. Miller, 172 A.3d 632, 643 (Pa. Super. 2017)

(rejecting appellant’s weight of the evidence claim where he merely asked this

Court to reweigh evidence and testimony in his favor).

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/29/2022




                                        -6-